 Case 5:20-cv-00046-MFU Document 52 Filed 10/26/20 Page 1 of 1 Pageid#: 424




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                        HARRISONBURG DIVISION

GERALD FORSBURG,                §
DOCTOR, LUIS CASTRO, MARISOL§
CASTRO, and BARBARA PRADO       §
on behalf of themselves and all §
others similarly situated,      §
                                § CAUSE NO. 5:20-CV-00046
Plaintiffs,                     §
                                §
v.                              §
                                §
WELLS FARGO & CO.,              §
                                §
and                             §
                                §
WELLS FARGO BANK, N.A.,         §
                                §
Defendants.                     §


              ORDER GRANTING MOTION TO APPEAR PRO HAC VICE

       THIS CAUSE, having come before the Court upon the Plaintiff’s Motion to Appear Pro

Hac Vice of Abelardo Limon, Jr., and Plaintiff having shown good cause, the Court finds that the

motion should be GRANTED. It is therefore

       ADJUDGED that Abelardo Limon, Jr. is allowed to make pro hac vice appearance before

this Court as co-counsel on behalf of Plaintiffs, Gerald Forsburg, Jenna Doctor, Luis Castro,

Marisol Castro, and Barbara Prado.

       It is SO ORDERED.
                                            ENTERED:       October 26, 2020
                                                                    Michael F. Urbanski
                                                                    Chief U.S. District Judge
                                                                    2020.10.26 11:03:29
                                                                    -04'00'
                                            Michael F. Urbanski
                                            Chief United States District Judge
